Citation Nr: 0610569	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-02 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for nerve damage, left 
ulnar neuropathy, to include as secondary to the service-
connected left forearm laceration.

2.  Entitlement to service connection for anxiety, to include 
as secondary to the service-connected left forearm 
laceration.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected left forearm 
laceration.

4.  Entitlement to service connection diabetes mellitus, type 
II, to include as secondary to the service-connected left 
forearm laceration.

5.  Entitlement to service connection for arthritis of the 
right fingers, hand and wrist, to include as secondary to the 
service-connected left forearm laceration.

6.  Entitlement to service connection for arthritis of the 
left shoulder, to include as secondary to the service-
connected left forearm laceration.

7.  Entitlement to service connection arthritis of the neck 
area, to include as secondary to the service-connected left 
forearm laceration.

8.  Entitlement to an increased evaluation for laceration, 
left forearm, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esquire


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
October 1966.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 rating decision by 
the Nashville, Tennessee Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for left shoulder 
arthritis, cervical arthritis and arthritis of the right 
hand, wrist and fingers and a claim for an increased 
evaluation of the veteran's service-connected left forearm 
laceration.  Also on appeal is a January 2005 rating decision 
by the Nashville RO that denied service connection for nerve 
damage, left ulnar neuropathy, anxiety, hypertension and 
diabetes mellitus, type II.  


In December 2005, the veteran through counsel submitted 
additional evidence pertaining to the claims of service 
connection for an anxiety disorder, a left shoulder disorder 
and diabetes mellitus, type II.  The submissions were 
unaccompanied by waiver of jurisdiction by the RO, thus 
necessitating remand of this matter.  88 C.F.R. § 20.1304; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Further medical development of the issues is also required.  
The issues on appeal are therefore REMANDED to the RO via the 
Appeals Management Center ("AMC"), in Washington, DC.


REMAND

The veteran argues that left ulnar nerve neuropathy, anxiety, 
hypertension, diabetes mellitus, type II, arthritis of the 
right fingers, hand and wrist, arthritis of the left shoulder 
and arthritis of the neck area are all caused by (or 
aggravated by) a service-connected left forearm laceration.  
In support of this assertion, he has proffered two letters 
authored by Stanley J. Majcher, M.D., apparently an internal 
medicine specialist.  In substance, Dr. Majcher links all of 
the claimed disabilities to the incident which led to the 
veteran being granted service connection for a left arm scar.

Although the veteran has been afforded VA examinations 
towards development of the claims, the data in the medical 
reports is insufficient for the Board to conduct a 
comprehensive appellate review, or evaluate the opinion of 
Dr. Majcher.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).


The Board has not reviewed the record with a view towards 
disposition of the merits of the appeal, and presently 
expresses no opinion as to such disposition.  However, the 
record indicates that while serving on active military duty 
in June 1966, the veteran sustained a laceration to the left 
arm.  Eight sutures were applied and he was returned to duty.  
In September 1966, the veteran underwent involuntary 
separation proceedings.  As part of these proceedings, the 
veteran underwent a separation physical examination in 
October 1966, which found upon clinical examination no 
psychiatric, orthopedic, cardiovascular, or neurological 
abnormalities.  

A November 2002 VA exam shows a nerve conduction study was 
obtained indicating tardy lunar nerve palsy in the left ulnar 
nerve.  The examiner stated that because of the location of 
the laceration, any nerve impairment with the ulnar nerve in 
the left arm is not connected to the veteran's left forearm 
laceration.  The veteran submitted private treatment reports 
in August 2003 which included an electromyogram of the left 
arm showing sensory motor polyneuropathy and left ulnar 
neuropathy at the elbow.  One physician opined that it is as 
least as likely as not that the in-service laceration 
resulted in ulnar neuropathy.  A December 2003 VA exam shows 
no ulnar motor nerve damage and no decreased sensation in the 
distribution of the ulnar nerve.  The examiner concluded that 
there is no objective evidence of ulnar nerve dysfunction 
that could be related to the in-service laceration.  Dr. 
Majcher also opined that the nerve damage was caused by the 
in-service laceration.

The veteran was afforded a VA diabetes examination conducted 
in August 2004.  The examiner opined that it was "not 
likely" that diabetes and hypertension were related to the 
service-connected forearm laceration.  

However, in letters dated in June 2004 and October 2004, Dr. 
Majcher essentially posited that "modern scientific 
studies" have demonstrated that arthritis as noted in the 
veteran's cervical spine is the result of the in-service 
trauma; the veteran has hypertension which was caused by 
"chronic stress associated with the service-connected 
injury;" the veteran's diabetes mellitus could be the result 
of the veteran being overweight due to the chronic stress he 
has sustained as a result of the service-connected injury.  

The evidence is thus conflicting.  The Board cannot evaluate 
the August 2004 VA medical opinion, and Dr. Majcher's 
opinion, or its bases, on its own.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

With regard to the veteran's claim of service connection for 
an anxiety disorder, the veteran was afforded a VA mental 
disorders examination in September 2004 which found that he 
had no psychiatric diagnosis.  However, Dr. Majcher opined 
that the veteran had chronic stress related to the service-
connected left arm laceration and its residuals, which in 
turn led to hypertension and diabetes mellitus, type II.  

Apart from the question of whether the veteran has an anxiety 
disorder within the definition of the American Psychiatric 
Association 's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) is the question of whether such chronic 
stress as the veteran reported to Dr. Majcher could have 
resulted in hypertension and/or diabetes mellitus, type II.  
Stated alternatively, the issue becomes whether chronic 
stress claimed to have resulted from the left arm laceration, 
although not meeting diagnostic criteria for an anxiety 
disorder, could result in hypertension and diabetes mellitus, 
type II.  

Because the veteran is being afforded an additional 
opportunity to provide substantiating evidence, the RO/AMC 
will readjudicate the claim for an anxiety disorder upon 
remand.  

Finally, the veteran filed a timely Notice of Disagreement 
("NOD") in March 2003 with the February 2003 RO 
determination which denied an increased evaluation for the 
veteran's service-connected laceration of the left forearm.  
A Statement of the Case ("SOC") has not been sent to the 
veteran regarding this issue.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue a SOC, the Board should 
remand the matter for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for nerve 
damage/left ulnar neuropathy; anxiety; 
hypertension; diabetes mellitus; 
arthritis of the right fingers, hand and 
wrist; arthritis of the left shoulder; 
arthritis of the neck or as to the left 
forearm laceration that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
In particular, and through this remand, 
the veteran may provide any further 
information authored by or relied upon by  
Dr. Majcher (to include the "modern 
scientific studies" he has cited) in the 
formulation of his opinions.  The RO 
should then obtain these records and 
associate them with the claims folder.  

2.  After, and only after receipt of the 
veteran's response or the passage of time 
established by the RO/AMC, the RO should 
afford the veteran the following 
comprehensive medical examinations, to be 
conducted by a qualified physicians, as 
stated below.  As to each examination, 
the veteran's claims folder to include 
any new records forwarded by the veteran, 
and a copy of this remand, will be 
provided to the examiner for review in 
conjunction with the examination, who 
should acknowledge such receipt and 
review in any report generated as a 
result of the remand.  The following 
examinations are to be conducted:


a.  A neurological and if necessary, 
an orthopedic examination, to 
ascertain based upon all evidence of 
record, as well as the opinions of 
Dr. Majcher dated in June and 
October 2004, whether the veteran's: 

(1) currently diagnosed nerve 
damage, left ulnar neuropathy, 
is causally related to the 
veteran's in-service left 
forearm laceration, or, is 
otherwise related to his 
military service; 

(2) currently diagnosed 
arthritis of the right fingers, 
hand and wrist is/are causally 
related to the veteran's in-
service left forearm 
laceration, or, is otherwise 
related to his military 
service, and; 

(3) currently diagnosed 
arthritis of the left shoulder 
and cervical spine, is/are 
causally related to the 
veteran's in-service left 
forearm laceration, or, is 
otherwise related to his 
military service.  

b.	A diabetes mellitus and 
hypertension 
examination, to ascertain based upon 
all evidence of record, as well as 
the opinions of Dr. Majcher dated in 
June and October 2004, whether the 
veteran's diabetes mellitus and 
hypertension; is/are causally 
related to the veteran's in-service 
left forearm laceration, (to include 
any resulting "anxiety") or, is 
otherwise related to his military 
service.  

All opinions expressed should be 
accompanied by supporting rationale.  
If the examiner(s) are unable to 
respond to the inquiries posed 
without resort to speculation, they 
should so state.

c.  Any other examinations deemed 
necessary by the RO/AMC, based upon 
the record as then comprised (i.e., 
with the addition of any new 
evidence not presently of record).  
This includes, but is not limited, 
to any further psychiatric or mental 
disorders examination to ascertain 
whether the veteran has a mental 
disorder related to the service-
connected left arm laceration.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives pertaining to 
VA's duty to notify and assist the 
claimant.  Following such development, 
the RO should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  

If any such action does not resolve the 
claims, the RO shall issue the veteran a 
Supplemental Statement of the Case.  An 
SOC should be issued to the veteran 
concerning the claim of entitlement to an 
increased evaluation for the veteran's 
service-connected laceration of the left 
forearm.  The veteran should be advised 
of the necessity of filing a timely 
substantive appeal if he wants the Board 
to consider the issue.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


